        Case 1:18-cv-01256-JPW Document 59 Filed 10/30/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
PETS GLOBAL, INC.,                       :   Civil No. 1:18-CV-01256
                                         :
            Plaintiff,                   :
                                         :
            v.                           :
                                         :
M2 LOGISTICS, INC. and                   :
HABIL TRANSPORTATION LLC,                :
                                         :
            Defendants.                  :   Judge Jennifer P. Wilson

                                    ORDER

      AND NOW, on this 30th day of October, 2020, in accordance with the

accompanying memorandum of law, IT IS ORDERED that Plaintiff’s motion

for summary judgment, Doc. 49, against Defendant Habil Transportation LLC is

GRANTED. The Clerk of Court is directed to enter judgment in favor of

Plaintiff against Defendant Habil Transportation LLC in the amount of

$56,106.02 plus prejudgment interest of $9,425.81, totaling $65,531.83.

                                     s/Jennifer P. Wilson
                                     JENNIFER P. WILSON
                                     United States District Court Judge
                                     Middle District of Pennsylvania
